Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge is to he refunded to his inmate account. Notwithstanding his request, petitioner is not entitled to be restored to the status he enjoyed prior to the issuance of the disciplinary determination (see Matter of Herring v Prack, 118 AD3d 1200 [2014]; Matter of Burt v Connolly, 116 AD3d 1283 [2014]). Accordingly, given that petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Scott v Fischer, 119 AD3d 1307 [2014]; Matter of Loper v Fischer, 118 AD3d 1234 [2014]).
Peters, PJ., Lahtinen, Garry, Lynch and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.